Exhibit 10.1

 

PAYMENT OF OBLIGATION

AND

LIMITED RELEASE AGREEMENT

 

THIS PAYMENT OF OBLIGATION AND RELEASE AGREEMENT (the “Agreement”) is made
effective as of the 5 day of April 2013 (the “Effective Date”) by and among JJ
International, Inc., a Georgia corporation (“JJ”) and Inter-Pacific Arts Corp.,
a British Virgin Islands company (“IPA BVI”), Guangzhou Inter-Pacific Arts
Corp., a Chinese enterprise registered in Guangdong province (“IPA China”) and
VIASPACE Green Energy, Inc., a British Virgin Islands company. As of the
Effective Date, IPA BVI is a wholly-owned subsidiary of VGE, and IPA China is a
wholly-owned subsidiary of IPA BVI (collectively, the “VGE Companies”). Each of
JJ, IPA BVI, IPA China and VGE shall be referred to individually as a “Party”
and collectively as the “Parties.”

 

WHEREAS, immediately prior to the Effective Date, JJ owed IPA China in the
amount of Six Hundred Forty Five Thousand Four Hundred Ninety Three Dollars and
Seventy Four Cents ($645,493.74) (the “IPA China Debt”) and IPA BVI in the
amount of Five Hundred Seventy Five Thousand Nine Hundred Thirty Two Dollars and
Forty Cents ($575,932.40)(the “IPA BVI Debt”);

 

WHEREAS, IPA China desires to transfer, assign and convey the IPA China Debt to
IPA BVI, with the understanding that JJ would satisfy thereafter such debt by
paying IPA BVI;

 

WHEREAS, subject to above referenced assignment of the IPA China Debt, JJ
desires to pay the IPA China Debt and IPA BVI Debt, in the total amount of One
Million Two Hundred Twenty One Thousand Four Hundred and Twenty Six Dollars and
Fourteen Cents ($1,221,426.14)(the “IPA Debt”), on the Effective Date by
transferring to IPA BVI shares of common stock of VIASPACE, Inc. (“VIASPACE”),
with the understanding that the transfer of such shares shall constitute a full
and complete satisfaction of the IPA Debt, with any and all claims relating
thereto being released by each of the VGE Companies;

 

NOW, THEREFORE, in consideration of the mutual promises and undertakings
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

 

1. Assignment of IPA China Debt. As of the Effective Date, IPA China hereby
transfers, assigns and conveys the IPA China Debt and all of its right, title
and interest therein to IPA BVI and IPA BVI hereby accepts such transfer,
assignment and conveyance of the IPA China Debt from IPA China.

 

2. Payment of Obligation. On the Effective Date, JJ shall transfer and assign or
shall cause the transfer and assignment of that number of shares of common stock
in VIASPACE as shall have a Fair Value equal to the IPA Debt (the “VIASPACE
Shares”), and IPA BVI hereby agrees to accept the transfer, assignment and
conveyance of the VIASPACE Shares in full and complete satisfaction of the IPA
Debt.

 

3. Release by the VGE Companies. Upon and coincident with the Effective Date,
each of the VGE Companies hereby agrees not to sue and fully, finally,
completely and generally releases, absolves and discharges JJ and each of its
respective predecessors, successors, affiliates and business concerns,
shareholders, trustees, directors, officers, agents, attorneys, servants,
representatives and employees, past and present, and each of them (hereinafter
collectively referred to as “Releasees”) from any and all claims, demands,
liens, actions, suits, causes of action, arbitrations, expenses, damages,
judgments, orders and/or liabilities of whatever kind or nature in law, equity
or otherwise, whether known or unknown, suspected or unsuspected, existing or
prospective, liquidated or otherwise, (together the “Claims”) to which or in
which each of the VGE Companies or any one of such companies now owns or in
which it may have any right whatsoever or has at any time owned or in which it
has ever held any right as against all or any one of the Releasees through the
Effective Date for the payment of the IPA Debt (the “Release”).

 



12/10/12Page1

 

 

4. Covenant Not to Sue. The foregoing Release shall constitute a full and
complete release of the Claims and a covenant not to sue all or any one of the
Releasees for or in connection therewith. It is the intention of each of the VGE
Companies in executing this Agreement that the Release shall be effective as a
bar to each and every claim, demand, grievance and cause of action hereinabove
specified. In furtherance of this intention, each of the VGE Companies hereby
expressly consents that the Release shall be given full force and effect
according to each and all of its express terms and provisions, including those
relating to unknown and unsuspected claims, demands and causes of action, if
any, as well as those relating to any other claims, demands and causes of action
hereinabove specified, and elects to assume all risks for claims that now exist
in each of the VGE Companies’ favor, known or unknown, that are released under
the Release. Each of the VGE Companies acknowledges it may hereafter discover
facts different from, or in addition to, those it now knows or believes to be
true with respect to the claims, demands, liens, agreements, contracts,
covenants, actions, suits, causes of action, obligations, debts, expenses,
damages, judgments, orders and liabilities herein released, and agrees the
Release herein shall be and remain in effect in all respects as a complete and
release as to all matters released herein, notwithstanding any such different or
additional facts.

 

5. Miscellaneous.

 

(a) Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be deemed to have been duly given on the date of
service if personally served or if telecopied (if telecopied on a business day
and during business hours at the place of receipt and if receipt is confirmed)
or three (3) days after mailed if mailed by reputable international overnight
delivery service, postage prepaid and in any event addressed to the address set
forth in the signature clause to this Agreement or to such other address as
shall be designated by written notice issued pursuant hereto.

 

(b) Severability. If any provision of this Agreement or application thereof is
held invalid, the invalidity shall not affect other provisions or applications
of this Agreement which can be given effect without the invalid provision or
application.

 

(c) Governing Law; Election of Venue. This Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
a Party with respect to this Agreement shall be brought only in the courts of
the County of Cobb, State of Georgia or of the United States Federal courts
located in and for the Northern District of Georgia, and, by execution and
delivery of this Agreement, each Party hereby irrevocably accepts for itself and
in respect of its property, generally and unconditionally, the jurisdiction of
the aforesaid courts. Each Party hereby irrevocably waives any objection which
it may now or hereafter have to the laying of venue of any of the aforesaid
actions or proceedings arising out of or in connection with this Agreement
brought in the aforesaid courts and hereby further irrevocably waives and agrees
not to plead or claim in any such court that any such action or proceeding
brought in any such court has been brought in an inconvenient forum.

 



12/10/12Page2

 

 

(d) Entire Agreement. This Agreement constitutes and contains the entire
agreement and understanding between the Parties concerning the IPA Debt and the
Release and the other

 

subjects addressed herein. This Agreement supersedes and replaces all prior
negotiations and agreements, proposed or otherwise, whether written or oral,
concerning the subject matters of this Agreement. The terms and conditions of
this Agreement cannot be modified except in a subsequent writing agreed to and
signed by each of the Parties.

 

(e) Counterparts. This Agreement may be executed in counterparts, each of which,
when executed, shall be an original, and all of which together shall constitute
one and the same agreement. The signatories may execute this Agreement by
facsimile counterparts, and a legible facsimile of a signature shall be as
effective as an original signature.

 

(f) Assignment. This Agreement may not be assigned, transferred, hypothecated or
otherwise conveyed by any Party without the written prior consent of the other
party, which consent shall not be unreasonably withheld, delayed, denied or
conditioned.

 

IN WITNESS WHEREOF, each of the Parties have caused this Agreement to be duly
executed, in duplicate, effective as of the Effective Date.

 

JJ

 

JJ International, Inc., a Georgia corporation

 

 

 

/s/ Cindy Chang

Cindy Chang

Authorized Officer

 

 

VGE

 

VIASPACE Green Energy Inc., a British Virgin Islands company

 

 

 

By: /s/ Sung Chang

Authorized Officer

 

         

IPA BVI

 

Inter-Pacific Arts Corp., a British Virgin Islands company

 

 

 

By: /s/ Sung Chang

Authorized Officer

         

IPA China

 

Guangzhou Inter-Pacific Arts Corp., a PRC company

 

 

 

By: /s/ Sung Chang

Authorized Officer

 

 

 



12/10/12Page3

